DETAILED ACTION
This is a first office action in response to application no. 17/226,289 filed on April 9, 2021 in which claims 1-10, 16, and 19-24 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 6, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (US Patent Application no. 2020/0137398).




Regarding claim 1, Zhao discloses a method for inter-prediction (See Zhao’s Abstract), the method comprising constructing a merging candidate list of a current picture block (See  Zhao [0008]), when a number of merging candidates minus N, adding at least one history based motion vector predictor candidate to the merging candidate list to obtain a new merging candidate list, wherein N is a positive integer (See Zhao [0009]-[0010]), obtaining motion information of the current picture block based on the new merging candidate list (See Zhao [0014], [0073] and [0089]), and determining a predicted block of the current picture block based on the motion information of the current picture block (See Zhao [0073] and [0089]).

As per claims 19-20, most of the limitations of these claims have been noted in the above rejection of claim 1.  In addition, Zhao further discloses a non-transitory computer-readable medium having instructions stored therein, which when executed by a processor will perform the steps of the method (See Zhao [0068], [0082]).

As per claim 6, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, Zhao further discloses an apparatus for inter prediction comprising a processor (See Zhao [0082]-[0083]), a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (See Zhao [0068], [0471]).

As per claim 16, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, Zhao further discloses an apparatus for inter-prediction, comprising processing circuitry that performs the method (See Zhao [0082]-[0083]).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 6, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 10,362,330) in view of Lee (US Patent no. 11,172,194).

Regarding claims 1, Li discloses a method for inter-prediction (See Li col. 3, lines 50-52), the method comprising constructing a merging candidate list of a current picture block (See Li col. 2, lines 54-65), when a number of merging candidates minus N, adding at least one history based motion vector predictor candidate to the merging candidate list to obtain a new merging candidate list, wherein N is a positive integer (See col. 2, lines 54-65, and col. 5, lines 21-32).
It is noted that Li is silent about obtain motion information of the current picture block based on the new merging candidate list, and determining a predicted block of the current picture block based on the motion information of the picture block.
However, Lee teaches an inter-prediction method comprising the step of obtaining motion information of the current picture block based on the new merging candidate list, and determining a 
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Li in order to incorporate Lee’s teachings to obtain motion information of the current picture block based on the new merging candidate list, and determining a predicted block of the current picture block based on the motion information of the picture block. The motivation for performing such a modification in Li is to set the motion information of the current block to be the same as the motion information of the spatial neighboring block. 

As per claims 19-20, most of the limitations of these claims have been noted in the above rejection of claim 1.  In addition the combination of Li and Lee further teaches a non-transitory computer-readable medium having instructions stored therein, which when executed by a processor will perform the steps of the method (See Li col. 3, lines 14-26).

As per claims 6 and 16, most of the limitations of these claims have been noted in the above rejection of claim 1.  In addition, Li further discloses an apparatus for inter prediction comprising a processor (See Li col. 2, lines 54-65), a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (See Lee col. 2, lines 54-65 and col. 15, lines 39-48).


s 2-5, 7-10, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US Patent Application Publication no. 2020/0137398) in view of Xu et al. (US Patent Application Publication no. 2020/0112743).

Regarding claims 2, 7 and 21 most of the limitations of these claims have been noted in the above rejection of claims 1, 6 and 20.
	It is noted that Zhao is silent about adding a pairwise average merging candidate to the new merging candidate list to obtain a modified merging candidate list, and obtaining the motion information of the current picture block based on the modified merging candidate list.
	However, Xu teaches a method for inter-prediction including adding a pairwise average merging candidate to the new merging candidate list to obtain a modified merging candidate list, and obtaining the motion information of the current picture block based on the modified merging candidate list (See Xu [0114], [0116], [0141]-[0145]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Zhao’s inter-prediction method to incorporate Xu’s teachings to add a pairwise average merging candidate to the new merging candidate list to obtain a modified merging candidate list, and obtaining the motion information of the current picture block based on the modified merging candidate list.  The motivation for performing such a modification in Zhao is to generate pairwise average merge candidates based on existing merge candidate in a candidate list in the presence of intra block copy coded merge candidate.

As per claims 3, 8 and 22, most of the limitations of these claims have been noted in the above rejection of claims 2, 7 and 21.  In addition, the combination of Zhao and Xu further teaches generating the 

As per claims 4, 9 and 23, most of the limitations of these claims have been noted in the above rejection of claims 2, 7 and 21.  In addition, the combination of Zhao and Xu further teaches obtaining motion information of the current picture block based on the modified merging candidate list comprises; obtaining a merge index, and obtaining motion information from the modified merging candidate list by using the merge index (See Zhao [0008], [0014]).

As per claims 5, 10 and 24, most of the limitations of these claims have been noted in the above rejection of claims 2, 7 and 21.  In addition, the combination of Zhao and Xu further teaches obtaining the motion information of the current picture block based on the modified merging candidate list comprises: determining motion information from the modified merging candidate list using a rate distortion cost (See Zhao [0360]).

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Li et al. (US Patent Application Publication no. 2020/0077084) teaches complexity constraints on merge candidates list construction.
Lai et al. (US Patent Application Publication no. 2020/0014948) teaches inherited motion information for decoding a current coding units in a video compression system.
Chien et al. (US Patent Application Publication no. 2020/0059658) teaches history-based candidate list with classification.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424